Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 17, 2021, have been carefully considered.  No claims have been canceled or added.
Claims 15-21, 33, and 34 are presently pending in this application.
	Support for the amendment to claim 15 can be found in Applicants’ Specification at paragraph [0031].

Withdrawn Rejection
	The 35 U.S.C. 103 rejection of claims 15-19, 21, 33, and 34 as being unpatentable over Kanuka et al. (Japanese Patent Publication 2015-199059), stated in the previous Office Action, has been withdrawn in view of Applicants’ amendment to claim 15.

Allowable Subject Matter
Claims 15-21, 33, and 34 are allowed.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pak (U. S. Patent No. 9,067,198), cited in Applicants in the Information Disclosure Statement filed on December 23, 2021, teaches treatment of a carrier (e.g., low sodium alumina) with silver, followed by a two-step calcination treatment.  The first calcination step is performed at temperatures up to about 200°C; the second calcination step is performed at temperatures up to about 500°C.  Neither of these temperature ranges read upon Applicants’ claimed sintering temperature of “1350°C or above”; further, Pak fails to disclose any teachings regarding the preparation of the carrier, as recited in Applicants’ claimed method.  See col. 6, line 52 to col. 7, line 47 of Pak.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732